Citation Nr: 0622690	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death.   

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1942 to December 1945.  The 
veteran died on January [redacted], 1960, at the age of 37.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which found that new and material evidence had not 
been received to reopen a claim for entitlement to service 
connection for the cause of the veteran's death.  In her 
January 2004 notice of disagreement (NOD), the appellant 
asserted a claim for benefits under 38 U.S.C.A. § 1318, and 
the RO addressed this matter for the first time in the 
"Reasons and Bases" section of the March 2004 statement of 
the case (SOC).  The Board has seen fit to list both issues 
on appeal, as this causes no prejudice to the appellant and 
ensures that both issues are properly addressed at each stage 
of development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court of Appeals for Veterans Claims (Court) clarified the 
duty to notify in matters where the appellant is seeking to 
reopen a previously and finally denied claim by submitting 
new and material evidence.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim, and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court found: 
"The VCAA requires the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 7-8.

In the present appeal, while the appellant was provided a 
March 2003 letter that gave appropriate notice of the 
evidentiary elements of service connection (generally) and 
notice of the new and material evidence standard, that notice 
letter did not identify the bases for the prior denial or in 
any manner discuss which element of service connection was 
not established.  Additionally, it did not describe the type 
of evidence that would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  See 
Kent, supra; see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (In order to comply with the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA must provide affirmative notification to 
the claimant prior to the initial decision in the case as to 
the information and evidence that is needed to substantiate 
the claim and who is responsible for providing it.  The duty 
to notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.).  

In addition to failing to provide sufficient notification (as 
discussed in Kent) regarding the issue of whether new and 
material evidence was received to reopen the appellant's 
claim, VA also failed to provide any notification letter to 
the appellant regarding the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  As such, it will be 
necessary to remand these matters to provide the appellant 
proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate to: (a) the matter regarding 
whether new and material evidence was 
received to reopen a claim of entitlement 
to service connection for the cause of 
the veteran's death; and (b) her claim 
for entitlement to DIC benefits under 
38 U.S.C.A. § 1318. Such notice should 
provide the relevant portions of the 
VCAA, its implementing regulations, and 
pertinent caselaw discussed above.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  This notice should 
specifically describe what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection that were found insufficient 
in the previous denial, as outlined by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).

2.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the appellant and 
her representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



